Per Curiam.
The provisions of the lease with regard to the effect of non-payment of rent created a condition and not a conditional limitation. (Burnee Corp. v. Uneeda Pure Orange Drink Co., 132 Misc. 435.) While a summary proceeding might have been brought under subdivision 2 of section 1410 of the Civil Practice Act, for failure to pay the rent, the present proceeding, brought under subdivision 1 on the theory that the term had expired, will not he.
Order reversed, with ten dollars costs, and petition dismissed, with costs.
All concur; present, Lydon, Levy and Frankenthaler, JJ.